Case 5:19-cm-00043-ELW Document1_ Filed 04/19/19 Page 1 of 17 PagelID#: 1
AO 106 (Rev. 04/10) Application for a Search Warrant

 

US DISTRICT COURT
UNITED STATES DISTRICT COURT*®STRNDIST ARKANSAS

— a APR 19 2019

Western District of Arkansas
i ala F. YOUNG, Clerk
In the Matter of the Search of y Deputy Clerk

(Briefly describe the property to be searched
or identify the person by name and address) Case No. 5:19 ofS

THE CELLULAR TELEPHONE ASSIGNED
CALL NUMBER 414-477-0082 and IMEI
354843093618804

Named See! Nee” See” See” See”

APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):

See Attachment A. This court has authority to issue this warrant under 18 U.S.C. §§ 2703(c)(1)(A) and 2711(3)(A) and
Federal Rule of Criminal Procedure 41.

unknown

located in the District of , there is now concealed (identify the

person or describe the property to be seized):

See Attachment B.

 

The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
M evidence of a crime;
@ contraband, fruits of crime, or other items illegally possessed;
& property designed for use, intended for use, or used in committing a crime;
© a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Code Section Offense Description
21 U.S.C. 841(a)(1) Distribution, Possession With Intent to Distribute Controlled Substances
(methamphetamine)
21 U.S.C. 846 Conspiracy
Th ti facts:
og ABEL SH Rave SHB] ORB ch

Mf Continued on the attached sheet.
aw Delayed notice of _30 days (give exact ending date if more than 30 days: ) is requested
unger 18 U.S.C.,.§ 3103a, the basis of which is set forth on the attached sheet.

*30 days is intended to be from the termination of the co Kan of data. y ®.
ant

Applicant's signature
FBI SA Brenan T. Despain

Printed name and title

 

Sworn to before me and signed in my presence.

Date: Ala | 104 Fa a ° Cie

Judge ’s signature

 

City and state: Fayetteville, Arkansas Hon. Erin L. Wiedemann, U.S. Magistrate Judge

Printed name and title

 

 

 

 
Case 5:19-cm-00043-ELW Document1 Filed 04/19/19 Page 2 of 17 PagelID #: 2

ATTACHMENT A

Property to Be Searched

1. The cellular telephone assigned call number 414-477-0082, with International Mobile Subscriber

Equipment (IMEI) number 354843093618804, whose wireless service provider is VERIZON WIRELESS,

180 Washington Valley RD, Bedminster, NJ 07921.

2. Information about the location of the target cell phone that is within the possession, custody or control of

VERIZON WIRELESS.

3. Authorization given is intended to apply not only to the target telephone number listed
above, but also to any other IMSI, IMEI, or ESN number accessed through the target

telephone number referenced above, within the forty-five day period.

 
Case 5:19-cm-00043-ELW Document1 _ Filed 04/19/19 Page 3 of 17 PagelD #: 3

ATTACHMENT B
Particular Things to be Seized

All information about the location of the target cell phone described in Attachment A for a period of forty-
five days, during all times of day and night. “Information about the location of the target cell phone” includes all
available E-911 Phase II data, GPS data, latitude-longitude data, and other precise location information, as well as
all data about which “cell towers” (i.e., antenna towers covering specific geographic areas) and “sectors” (i.e., faces
of the towers) received a radio signal from the cellular telephone described in Attachment A.

To the extent that the information described in the previous paragraph (hereinafter, “Location
Information”) is within the possession, custody, or control of VERIZON WIRELESS, VERIZON WIRELESS is
required to disclose the Location Information to the government. In addition, VERIZON WIRELESS must furnish
the government all information, facilities, and technical assistance necessary to accomplish the collection of the
Location Information unobtrusively and with a minimum of interference with VERIZON WIRELESS’s services,
including by initiating a signal to determine the location of the Target Cell Phone on VERIZON WIRELESS’s
network or with such other reference points as may be reasonably available, and at such intervals and times directed
by the government. The government shall compensate VERIZON WIRELESS for reasonable expenses incurred in
furnishing such facilities or assistance.

This warrant does not authorize the seizure of any tangible property. In approving this warrant, the Court

finds reasonable necessity for the seizure of the Location Information. See 18 U.S.C. § 3103a(b)(2).

 
Case 5:19-cm-00043-ELW Document1_ Filed 04/19/19 Page 4 of 17 PagelD #: 4

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF ARKANSAS
FAYETTEVILLE DIVISION

IN THE MATTER OF THE SEARCH OF
THE CELLULAR TELEPHONE ASSIGNED
CALL NUMBER 414-477-0082 and IMEI
354843093618804

Case No. 5:19 CM

Filed Under Seal

 

AFFIDAVIT IN SUPPORT OF
AN APPLICATION FOR A SEARCH WARRANT

L, I, BRENAN T. DESPAIN, Special Agent of the Federal Bureau of Investigation

(FBD, being duly sworn, depose and state that:
INTRODUCTION

2. I am an investigative or law enforcement officer of the United States, within the
meaning of Section 2510(7) of Title 18, United States Code, and am empowered by law to conduct
investigations of and to make arrests for offenses enumerated in Section 2516 of Title 18, United
States Code.

3. I have been a Special Agent with the FBI since June of 1999. I am currently
assigned to the Fayetteville Resident Agency. In connection with my official FBI duties, I
investigate criminal violations of the Controlled Substances Act. My training and experience has
involved, among other things, (a) the debriefing of defendants, witnesses, and informants, as well
as others who have knowledge of the distribution and transportation of controlled substances, and
of the laundering and concealment of proceeds of drug trafficking; (b) surveillance; and (c)
analysis of documentary and physical evidence. I have also received training in investigations
involving the interception of wire communications and have participated in investigations
involving the interception of wire and electronic communications. Based on my training and
experience, I have become familiar with the manner in which narcotics traffickers conduct their

drug-related businesses, including the methods employed by narcotics dealers to import and

distribute narcotics. I have been personally involved in several investigations involving the

 

 

 
Case 5:19-cm-00043-ELW Document1_ Filed 04/19/19 Page5of17 PagelID#: 5

unlawful possession, manufacture, and distribution of controlled substances, including
methamphetamine. I was previously assigned to the FBI’s San Francisco and Honolulu Field
Offices, as well as FBI Headquarters in Washington, D.C. and the FBI Legat Office in Beijing,
China. I have also been detailed to the U.S. State Department during the construction of a new
U.S. Embassy overseas. I have completed TDY assignments overseas to China, Canada, Latvia,
Lithuania, and Estonia where IJ participated in joint investigations and training of foreign law
enforcement. I graduated from Brigham Young University in 1996 with a degree in Mandarin
Chinese.

4. I make this affidavit in support of an application for a search warrant under Federal
Rule of Criminal Procedure 41 and 18 U.S.C. §§ 2703(c)(1)(A) for information about the location
of the cellular telephone assigned call number 414-477-0082 (hereafter "cell phone", "target
phone", or "target cell phone"), whose International Mobile Equipment Identity (IMEI) number is
354843093618804, and whose service provider is Verizon Wireless, a wireless telephone service
provider. The target cell phone number account has been active since August 20, 2018, with a
listed subscriber of Nabil MUSAID, 670 Sherard Cir, Lexington, KY, 40517. The target cell phone
is described herein and in Attachment A, and the location information to be seized is described
herein and in Attachment B.

op The facts in this affidavit come from my personal observations, my training and
experience, and information obtained from other agents, law enforcement officers, and witnesses.
This affidavit is intended to show merely that there is probable cause for the requested warrant and
as such does not set forth all of my knowledge about this matter, but rather only facts I believe are
sufficient to establish the probable cause necessary to obtain authorization to track the target cell

phone. Based on the facts set forth in this affidavit, Affiant submits there is probable cause to

2

 

 

 
Case 5:19-cm-00043-ELW Document1_ Filed 04/19/19 Page 6 of 17 PagelD #: 6

believe that violations of 21 USC 841(a)(1) and 846 have been committed, are being committed,
and will continue to be committed by Cruz MARSHALL and others. There is also probable cause
to believe that the location information described in Attachment B will constitute evidence of these
criminal violations, and will lead to the identification of additional individuals who are engaged in
the commission of these offenses in concert with Cruz MARSHALL.
PROBABLE CAUSE

6. In January of 2019, FBI Special Agent Brenan Despain along with investigators of
the Springdale Police Department Narcotics Unit began an investigation into the activities of Jamie
PRATT. (Hereafter referred to as "PRATT"). A reliable confidential source, hereafter referred to
as "CS"!, told investigators PRATT was a methamphetamine supplier and that he/she could
purchase methamphetamine from her.

7. Controlled purchases of methamphetamine were conducted from PRATT on four
(4) occasions: January 16, 2019; February 6, 2019; February 7, 2019 and February 13, 2019.
Beginning with the controlled purchases of methamphetamine in February of 2019, investigators
began to ascertain that Demetrus SHELLEY (Hereafter referred to as "SHELLEY"), supplied
PRATT with the methamphetamine being sold in the controlled transactions. This began to be
suspected when PRATT was observed by investigators meeting with SHELLEY immediately after
the controlled transaction on February 7, 2019; and both before and after the controlled transaction
on February 13, 2019. When investigators observed SHELLY meeting with PRATT on February

13, 2019, SHELLEY was a passenger in a white Cadillac Escalade with a paper temporary tag

 

' CS is a confidential informant who is receiving consideration from the Springdale Police Department in the form
of cash payments. CS’s information has been corroborated through the use of surveillance, analysis of telephone toll
records, and controlled purchases of methamphetamine by CS. As such, I believe CS to be a reliable confidential
informant whose information can be trusted as true and accurate.

3
Case 5:19-cm-00043-ELW Document1_ Filed 04/19/19 Page 7 of 17 PagelD #: 7

driven by a white female, who was later identified as Janet HAWES (hereafter referred to as
"HAWES"). The vehicle was also registered to HAWES. Investigators followed the vehicle as
HAWES and SHELLEY traveled to a residence located at 1185 Double Springs RD., Fayetteville,
Arkansas after the February 13, 2019 transaction.

8. On February 27, 2019, the CS contacted PRATT for the purpose of obtaining more
methamphetamine. PRATT informed the CS she had a family emergency, and instructed the CS
to contact her source of supply. At that time she gave the CS the phone number 479-871-0037.
Previous toll record analysis of PRATT's phone number had identified 479-871-0037 as a frequent
contact of PRATT. A follow-up subpoena identified the subscriber of 479-871-0037 as Sam
KIMMONS. The investigation of SHELLEY has revealed that Sam KIMMONS, AKA Samantha
KIMMONS, is the current domestic partner of SHELLEY.

a, The CS called phone number 479-871-0037 on February 27, 2019, and spoke with
a male. The CS arranged to buy approximately a quarter-pound of methamphetamine from the
male later that afternoon. Shortly before the controlled drug buy occurred, investigators met with
the CS and he/she made a recorded phone call to 479-871-0037. During the call, the CS spoke
with a male and they agreed on a meet location in southwest Fayetteville. The male told the CS
he needed ten (10) minutes to go to his "other spot" to "get it [methamphetamine] together", and
then told the CS his "other spot" was near the agreed upon meet location.

10. At the agreed upon time at the agreed upon place, SHELLY arrived at the location
and met with the CS, where a controlled methamphetamine transaction between the CS and
SHELLEY occurred. During the meeting, SHELLEY confirmed the number the CS had called
(479-871-0037) was his "direct number", and told the CS he had access to marijuana, cocaine,

heroin, and ecstasy (MDMA), as well as methamphetamine. After the transaction concluded,

4
Case 5:19-cm-00043-ELW Document1_ Filed 04/19/19 Page 8 of 17 PagelID #: 8

surveillance teams observed SHELLEY leaving the meet location and driving to 1185 Double
Springs RD. SHELLEY was subsequently seen entering that residence. This residence is believed
to be the "other spot" referred to on the recorded phone call with the CS. Based upon the events
relayed above, I believe the “other spot” located at 1185 Double Springs Rd. to be a warehouse
location or “stash house” for SHELLEY to store illegal drugs such as the marijuana, cocaine,
heroin, ecstasy (MDMA), and methamphetamine SHELLEY claimed to the CS to have access.

11. On March 11, 2019, the CS contacted SHELLEY on phone number 479-871-0037
and arranged to meet him for the purpose of buying more methamphetamine. Surveillance teams
observed SHELLEY exit from the residence at 1185 Double Springs RD. approximately thirty
(30) minutes before the upcoming operation was scheduled to occur. SHELLEY was accompanied
HAWES, who went back inside the residence after SHELLEY left. Also observed in the driveway
at 1185 Double Springs Rd. was the same Cadillac Escalade observed during the controlled drug
buy operation on February 13, 2019. The vehicle's paper tag had been replaced with a permanent
license plate identified as 842YDE. A records check identified the registered owner to be HAWES
at 1185 Double Springs RD.

12. SHELLEY left the residence driving a white GMC Yukon bearing Arkansas vehicle
license 748XKD. A records check of 748XKD showed the vehicle was registered to Samantha
KIMMONS at 196 Killdeer Dr. in Farmington. SHELLEY was followed to the residence on
Killdeer Dr. in Farmington, Arkansas, which subsequent investigative efforts confirmed this to be
residence where SHELLEY lives.

13. Before the scheduled controlled transaction, SHELLEY contacted the CS and
informed he would arrive at the predetermined meet location soon. FBI surveillance in the area

where the transaction was to occur observed the white 2005 Cadillac Escalade from the Double

5
Case 5:19-cm-00043-ELW Document1 Filed 04/19/19 Page 9 of 17 PagelID #: 9

Springs Rd. residence arrive at the meet location being driven by HAWES. HAWES circled the
parking lot at the meet location appearing to conduct counter-surveillance. SHELLEY arrived a
short time later and met with the CS, and then they both met with HAWES inside the Escalade.
There, the CS provided SHELLEY with law enforcement funds. HAWES handed SHELLEY the
methamphetamine, and then SHELLEY handed the methamphetamine to the CS. When the
transaction was complete, all parties returned to their respective vehicles and left the meet location.
Before SHELLEY left the meet location; however, he circled the parking lot as if conducting
counter-surveillance.

14. ‘In a separate, previous investigation by the Rogers, Arkansas and Springdale,
Arkansas police departments, Cruz MARSHALL and Ray McDANIEL were identified as
traffickers of marijuana in Northwest Arkansas. A confidential informant, who will be identified
for purposes of this Affidavit as “CI.”* In 2017, CI reported to investigators that he/she had been
employed as a courier of marijuana for McDANIEL, transporting marijuana from Oregon to
Arkansas on a monthly basis. The CI identified MARSHALL as an individual in Arkansas who
sold marijuana for McDANIEL and identified the vehicle driven by MARSHALL as a red
Hummer H2 with Alabama license plates.

15. On October 9, 2017 the Rogers Police Department served a search warrant issued
by the State of Arkansas on MARSHALL’S residence. Among the items found were firearms, a
money counter, a bill of sale for a vehicle purchased in Oregon and bank statements showing large
balances of money. MARSHALL was arrested by the Rogers, Arkansas police department based

upon evidence gained from the search warrant on or about October 11, 2017. Based upon this and

 

2 C]’s information was corroborated as true and accurate through surveillance and analysis of telephone toll records.
As such, I believe Cl to be an informant whose information can be trusted as true and accurate.

6

 

 
Case 5:19-cm-00043-ELW Document1 Filed 04/19/19 Page 10 of 17 PagelD #: 10

other information, investigators requested airline flight records which showed McDANIEL made
a trip to Oregon on a ticket booked by MARSHALL and that they subsequently traveled to Oregon
together on tickets paid for with cash.

16. | OnMarch 14, 2018, McDANIEL was arrested by the Springdale Police Department
for possession of approximately 1/3" of a pound of marijuana with the intent to distribute it.
Charges were filed in the State of Arkansas which currently remain pending. Based upon all of
these facts, I believe based on my training and experience that MARSHALL and McDANIEL are
involved in distributing marijuana together. Additionally, for the reasons that follow, I believe
that MARSHALL and McDANIEL are involved in selling controlled substances with SHELLEY.

17. The investigation has revealed as far back as 2017 that MARSHALL is in a
romantic relationship and shares a child with Elizabeth CORRON (hereafter, “CORRON”). As of
March, 2019, CORRON has her telephone number of 479-263-9207 posted on her social media
accounts.

18. An examination of CORRON's and SHELLEY's toll records showed a common
caller between them. The phone number of 414-477-0082, the target telephone number here, was
found to have called both CORRON and SHELLEY multiple times. The subscriber information
for the target telephone was subpoenaed. The information showed the phone to be on the Verizon
network, and showed the subscriber was Nabil MUSAID. MUSAID is the registered owner of the
red Hummer H2 with Alabama vehicle license of 48AS770 operated by MARSHALL in
Northwest Arkansas. A records check of ALGAHMIE showed he had was incarcerated in 2016,
in Memphis, Tennessee, for Possession of Marijuana with Purpose to Deliver. I believe based on
my training and experience that the only individual who would be in touch with both CORRON

and SHELLEY to be MARSHALL. Association between MARSHALL, MCDANIEL, and

7

 

 
Case 5:19-cm-00043-ELW Document1 Filed 04/19/19 Page 11 of 17 PagelD #: 11

SHELLEY was further corroborated, as demonstrated below. My belief that MARSHALL is the
user of the target telephone number was confirmed by the discovery of a police report at the
Rogers, Arkansas police department filed by CORRON against MARSHALL for domestic
battery-related offenses on December 25, 2018. CORRON provided the responding police officer
the target telephone number as the number for MARSHALL.

19. A federal search warrant for the location data from SHELLEY's phone was signed
by the Honorable Judge Erin L. Wiedemann of the Western District of Arkansas on March 22,
2019. The location of SHELLEY's telephone showed investigators SHELLEY’S movements,
allowing investigators to conduct surveillance of SHELLEY. At approximately 10:00 PM on
March 23, 2019, SPD Detective John Mackey began surveillance of SHELLEY's residence (196
Killdeer in Farmington, Arkansas). Detective Mackey observed the red Hummer H2 vehicle
associated with MARSHALL parked in the driveway next to a vehicle known to be regularly
driven by SHELLEY.

20. At approximately 11:03 PM, Detective Mackey observed SHELLEY and
MARSHALL exit from the Killdeer residence; SHELLEY got into one of the vehicles known to
be driven by him on a regular basis, and MARSHALL got into his Hummer H2. At approximately
11:05 PM, both vehicles left the residence and drove away in tandem. Approximately ten (10)
minutes later, a location-ping showed SHELLEY was in the area of N. Double Springs RD in
Fayetteville, which is the location of his suspected stash-house. Detective Mackey conducted
surveillance of the residence at approximately 11:20 PM and observed MARSHALL and
SHELLEY’S vehicles parked in the stash-house driveway on N. Double Springs Rd.

21 At approximately 9:00 AM on March 25, 2019, investigators conducting

surveillance of Straight Right Boxing Gym in Springdale, Arkansas observed vehicles known to

8

 

 
Case 5:19-cm-00043-ELW Document1 Filed 04/19/19 Page 12 of 17 PagelD #: 12

be driven by SHELLEY, MARSHALL, and Ray MCDANIEL parked in the lot. A location-ping
from SHELLEY's phone confirmed he was present. At approximately 10:25 AM, investigators
observed SHELLEY, MARSHALL, and MCDANIEL exit the gym and have a conversation in the
parking lot for approximately fifteen (15) minutes before leaving in their respective vehicles.
Investigators took photographs of SHELLEY, MARSHALL, and MCDANIEL as they met.

a. SHELLEY, MARSHALL and MCDANIEL left the gym at the same time and drove
in tandem from the location. Investigators attempted to follow them, but were unsuccessful due
to traffic. Approximately twenty (20) minutes after leaving the boxing gym, investigators located
MARSHALL and MCDANIEL (at 11:05 AM) at Final Touch Detail Shop in Johnson, Arkansas.
MARSHALL and MCDANIEL were observed inside the business through an open bay door, and
they appeared to be sitting with two (2) other males. One of the males was later identified as
Dejuan MORROW (hereafter referred to as "MORROW"). MCDANIEL was observed leaving
the business at approximately 11:25 AM. MCDANIEL walked to a vehicle identified as belonging
to MORROW, and placed an object in the back seat. I believe based on my training, experience,
and knowledge of this investigation that this was likely a marijuana or other drug transaction.

23. At approximately 11:27 AM, MORROW walked out of the business accompanied
by MARSHALL. MORROW got into his vehicle and left the parking lot, driving south into
Fayetteville. Surveillance of the detail shop was discontinued to avoid being spotted by members
of the DTO.

24. Based upon the above paragraphs, and my training and experience, | believe that
MARSHALL is the user of the target telephone and that MARSHALL is involved in a conspiracy

to distribute marijuana and other controlled substances with at least SHELLEY and MCDANIEL.

 
Case 5:19-cm-00043-ELW Document1_ Filed 04/19/19 Page 13 of 17 PagelD #: 13

I believe that the location of the target telephone will allow investigators to further confirm this
belief and to obtain evidence of the conspiracy against MARSHALL and others.

ooh Surveillance of MARSHALL has been difficult; on at least one (1) occasion,
MARSHALL ran a red light in front of investigators in what appeared to be an effort to spot
surveillance. Investigators have also attempted to identify MARSHALL's residence through
records checks and other investigative means; however, they have been unsuccessful. It has been
discovered that MARSHALL uses CORRON's address as his own, but surveillance has shown he
floats from place-to-place and is likely staying at an as-of-yet unknown location. As stated in
previous paragraphs, MARSHALL uses a phone subscribed to someone else, he drives a vehicle
registered to someone else, and makes a concerted effort to hide his activities and avoid detection.

26. In my experience, the general location of the target telephone gathered from cell
site/sector location, GPS location, or other means, can yield evidence which is relevant and
material to an ongoing criminal investigation of the specified offenses. Such information includes
leads relating to: (1) the geographic breadth of the suspected drug trafficking cell; (2) the
transportation routes and means for trafficking narcotics and drug proceeds from one geographic
area to another; (3) other geographic locations where a drug organization may be engaging in
similar conduct; (4) the geographic location of “stash” houses; and (5) the geographic locations
where meetings are held to exchange narcotics and money. Further, the geographic location of the
target telephone can be used to corroborate the observations of surveillance agents. Surveillance
agents can compare observations of the user of the target telephone with geographic information

in order to verify the identification and location of the user of the target telephone.

10

 

 
Case 5:19-cm-00043-ELW Document1 Filed 04/19/19 Page 14 of 17 PagelID #: 14

27. Specific to this case, I believe the general location of the target telephone gathered
from cell site/sector location, GPS location, or other means, can yield evidence which is relevant
and material to an ongoing criminal investigation of the specified offenses.

28. Given the ongoing nature of this investigation, immediate notification of this
warrant will have an adverse result. Accordingly, delayed notice of 30 days is requested under 18
U.S.C. § 3103a.

29. Based on the same concerns that knowledge of the investigation would jeopardize
its effectiveness, I request that this affidavit, the application, and the order as well as any other
related documents be sealed pursuant to the provisions of the United States District Court for the
Western District of Arkansas general rule 7.

30. In my training and experience, I have learned that VERIZON WIRELESS is a
company that provides cellular telephone access to the general public. I also know that providers
of cellular telephone service have technical capabilities that allow them to collect and generate at
least two kinds of information about the locations of the cellular telephones to which they provide
service: (1) E-911 Phase II data, also known as GPS data or latitude-longitude data, and (2) cell-
site data, also known as “tower/face information” or cell tower/sector records. E-911 Phase II data
provides relatively precise location information about the cellular telephone itself, either via GPS
tracking technology built into the phone or by triangulation on the device’s signal using data from
several of the provider’s cell towers. Cell-site data identifies the “cell towers” (i.e., antenna towers
covering specific geographic areas) that received a radio signal from the cellular telephone and, in
some cases, the “sector” (i.e., faces of the towers) to which the telephone connected. These towers
are often a half-mile or more apart, even in urban areas, and can be 10 or more miles apart in rural

areas. Furthermore, the tower closest to a wireless device does not necessarily serve every call

1]

 
Case 5:19-cm-00043-ELW Document1 Filed 04/19/19 Page 15 of 17 PagelD #: 15

made to or from that device. Accordingly, cell-site data is typically less precise than E-911 Phase
II data.

31. | Based on my training and experience, I know that VERIZON WIRELESS can
collect E-911 Phase II data about the location of the target cell phone, including by initiating a
signal to determine the location of the target cell phone on the VERIZON WIRELESS network or
with such other reference points as may be reasonably available.

32. Based on my training and experience, I know that VERIZON WIRELESS can
collect cell-site data about the target cell phone.

AUTHORIZATION REQUEST

33. Based on the foregoing, I request that the Court issue the proposed search warrant
to track the target cell phone for a period of 45 days, pursuant to Federal Rule of Criminal
Procedure 41 and 18 U.S.C. § 2703(c).

34. I further request, pursuant to 18 U.S.C. § 3103a(b) and Federal Rule of Criminal
Procedure 41(f)(3), that the Court authorize the officer executing the warrant to delay notice until
30 days after the collection authorized by the warrant has been completed. There is reasonable
cause to believe that providing immediate notification of the warrant may have an adverse result,
as defined in 18 U.S.C. § 2705. Providing immediate notice to the subscriber or user of the target
cell phone would seriously jeopardize the ongoing investigation, as such a disclosure would give
that person an opportunity to destroy evidence, change patterns of behavior, notify confederates,
and flee from prosecution. See 18 U.S.C. § 3103a(b)(1). As further specified in Attachment B,
which is incorporated into the warrant, the proposed search warrant does not authorize the seizure
of any tangible property. See 18 U.S.C. § 3103a(b)(2). Moreover, to the extent that the warrant

authorizes the seizure of any wire or electronic communication (as defined in 18 U.S.C. § 2510)

12

 
Case 5:19-cm-00043-ELW Document1_ Filed 04/19/19 Page 16 of 17 PagelD #: 16

or any stored wire or electronic information, there is reasonable necessity for the seizure for the
reasons set forth above. 18 U.S.C. § 3103a(b)(2).

35. I further request that the Court direct VERIZON WIRELESS to disclose to the
government any information described in Attachment B that is within the possession, custody, or
control of VERIZON WIRELESS. I also request that the Court direct VERIZON WIRELESS to
furnish the government all information, facilities, and technical assistance necessary to accomplish
the collection of the information described in Attachment B unobtrusively and with a minimum of
interference with VERIZON WIRELESS’s services, including by initiating a signal to determine’
the location of the target cell phone on VERIZON WIRELESS’s network or with such other
reference points as may be reasonably available, and at such intervals and times directed by the
government. The government shall reasonably compensate VERIZON WIRELESS for reasonable
expenses incurred in furnishing such facilities or assistance.

36. — I further request that the Court authorize execution of the warrant at any time of
day or night, owing to the potential need to locate the target cell phone outside of daytime hours.

37. I further request that the Court order that all papers in support of this application,
including the affidavit and search warrant, be sealed pursuant to the provisions of the United States
District Court for the Western District of Arkansas general rule 7. These documents discuss an

ongoing criminal investigation that is neither public nor known to all of the targets of the

13

 
Case 5:19-cm-00043-ELW Document1 Filed 04/19/19 Page 17 of 17 PagelD #: 17

investigation. Accordingly, there is good cause to seal these documents because their premature

disclosure may seriously jeopardize that investigation.

Respectfully submitted,

Brenan T. Despain
Special Agent
Federa! Bureau of Investigation

Subscribed and sworn to before me on \ ‘ \ \ , 2019
\
ee ee Yoda

ERIN L. WIEDEMANN
UNITED STATES MAGISTRATE JUDGE
WESTERN DISTRICT OF ARKANSAS

 

14

 
